FILED
                           NOT FOR PUBLICATION                               JAN 05 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


A. R., a minor by and through his parents        No. 13-56585
Charles Reese and Helen Reese;
CHARLES REESE; HELEN REESE, on                   D.C. No. 2:12-cv-04812-ODW-SH
their own behalf,

              Plaintiffs - Appellants,           MEMORANDUM*

 v.

SANTA MONICA MALIBU SCHOOL
DISTRICT,

              Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                    Otis D. Wright II, District Judge, Presiding

                          Submitted November 6, 2015**
                              Pasadena, California

Before: SCHROEDER, PREGERSON, and FRIEDLAND, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      A.R. (“the Student”) brings this action to reverse the district court’s

affirmance of an ALJ decision that held that the Santa Monica-Malibu Unified

School District (“the School District”) offered him a free appropriate public

education. The Student is five years old and has a diagnosis of autism. The School

District assessed the Student over two months in order to craft an individualized

education plan (“IEP”) for the Student. The School District held IEP meetings in

November 2010, December 2010, March 2011, April 2011, and July 2011 to

discuss the Student’s placement options and assess the Student’s progress.

Because the ALJ and the district court correctly decided that the School District

provided a free appropriate public education, both substantively and procedurally,

we affirm.

      This court reviews de novo the appropriateness of a special education

placement. Gregory K. v. Longview Sch. Dist., 811 F.2d 1307, 1314 (9th Cir.

1987). The district court’s findings of fact, even though based on the

administrative record, are reviewed for clear error. Id. at 1310. Like the district

court, this court gives “due weight” to ALJ special education decisions. J.W. ex

rel. J.E.W. v. Fresno Unified Sch. Dist., 626 F.3d 431, 440–41 (9th Cir. 2010). We

afford the ALJ’s detailed and thorough findings particular deference in our de novo

review.


                                          2
      The School District must offer the Student a placement that is tailored to the

Student’s unique needs. See Gregory K., 811 F.2d at 1314. Additionally, the

placement must be in the least restrictive environment—in other words, the Student

must be placed with non-disabled peers “to the maximum extent appropriate.” 34

C.F.R. § 300.114; 20 U.S.C. § 1412(a)(5)(A). This court weighs four factors to

determine whether a placement is in the least restrictive environment: (1) the

educational benefits to the student if placed in general education; (2) the non-

academic benefits to the student if placed in general education; (3) the effect on the

teacher and classmates if the student is placed in general education; and (4) costs.

Sacramento City Uni. Sch. Dist. v. Rachel H., 14 F.3d 1398, 1400–02 (9th Cir.

1994).1 The School District found that the Student would not benefit from a

general education placement, due to the severe symptoms of his autism. The

School District provided several placement options tailored to the Student’s needs,

including programs with non-disabled peers. As such, the School District satisfied

the substantive requirements of a free appropriate education under the Individuals

with Disabilities Education Act.




      1
        The parties did not discuss costs, so the ALJ’s analysis and the reviewing
court’s analysis need not address factor four.

                                          3
      The School District must also follow the procedural requirements in its

placement offer. See 20 U.S.C. § 1415(f)(3)(E)(ii). Contrary to the Student’s

arguments, the School District satisfied the procedural requirements of a free

appropriate public education. Specifically, the School District: (1) provided a

continuum of placement options, 34 C.F.R. § 300.115; (2) allowed the Student’s

parents a meaningful opportunity to participate in the Student’s IEP, 20 U.S.C.

§ 1415(b)(1); and (3) did not predetermine the Student’s placement, W.G. v. Bd. of

Trs. of Target Range Sch. Dist. No. 23, 960 F.2d 1479, 1484 (9th Cir. 1992),

superseded in part by statute on other grounds by Individuals with Disabilities

Education Act Amendments of 1997, Pub. L. 105–17, § 614(d)(1)(B), 111 Stat. 37.

      Although the School District provided a free appropriate public education,

both substantively and procedurally, the Student’s parents unilaterally placed the

Student in private school. After the Student’s unilateral placement, the School

District was not required to provide previously consented-to services. 34 C.F.R.

§ 300.137; Cal. Ed. Code § 56174. The Student’s parents are also not entitled to

reimbursement for the Student’s private education. 34 C.F.R. § 300.148(a), (c).

      AFFIRMED.




                                          4